Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CHIU (US 2018/0009722) (with reliance on corresponding provisional application No. 62/359,949) in view of Van Barneveld (US 6,254,654). Provisional application No. 62/359,949 discloses graphene sheets which may have nutrients loaded thereon including but not limited to nitrogen, potassium, phosphorus, sulfur, copper sulfate, or any combination thereof. (See the paragraph bridging pages 10 and 11.) The difference between the composition disclosed by provisional application No. 62/359,949, and that recited in claims 1-18 and 31, is that provisional application No. 62/359,949 does not disclose that the graphene is co-granulated with the plant nutrient. Van Barneveld establishes the equivalence between co-granulating and incorporating fertliizer materials at col. 10, lines 32-38. It would be obvious from Van Barnefeld to co-granulate a fertilizer material such as superphosphate or micronutrients with the graphene of provisional application No. 62/359,949. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/359,949 suggests in the paragraph bridging pages 10 and 11 that loading amounts of nutrients onto the graphene oxide provides for enhanced amounts of these nutrients to be imparted into the growing medium and be released over time rather than all at once. One of ordinary skill in the art would appreciate from col. 10, lines 32-38 of Van Barneveld that such nutrients could be provided by co-granulating the graphene or graphene oxide with the nutrients, as well as by “loading” the graphene or graphene oxide with the nutrients. Regarding claims 7 and 8, provisional application No. 62/359,949 establishes the equivalence between graphene and graphene oxide as a growing medium on page 10, line 14 to page 11, line 4. Regarding claims 2-6, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the graphene or graphene oxide in relation to the amount of nutrients in the composition of provisional application No. 62/359,949. Regarding claims 10, 12 and 13, provisional application No. 62/359,949 discloses sulfur as a nutrient to be loaded onto the graphene sheets at col. 10, lines 21-23. Regarding claims 11, 14 and 16, provisional application No. 62/359,949 discloses at page 6, lines 13-16 that the graphene may be loaded with copper. Regarding claims 15 and 17, it would be obvious to substitute zinc or iron for the copper in the composition of provisional application No. 62/359,949, since it is well-known that zinc, copper and iron are all micronutrients. Regarding claim 18, the copper would be bonded to the graphene support in the composition of provisional application No. 62/359,949 to no less extent than in the composition recited in applicant’s claims. Regarding claim 31, the  co-granulation step of Van Barneveld would result in a continuous coating around the graphene support in the composition of provisional application No. 62/359,949 to no less extent than in the composition recited in claim 31.
Claims 19-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Van Barneveld as applied to claim 1 above, and further in view of Miller et al (US 2018/0346659) It would be further obvious from Miller et al to include functional groups on the graphene support of provisional application No. 62/359,949. One of ordinary skill in the art would be motivated to do so, since Miller et al disclose graphene particles including surface chemical groups added by funtionalization, wherein the surface chemical groups may be sulfate or phosphate (see Fig. 1 and the description thereof, and Paragraph [0026]), and one would appreciate that such functional groups would be suitable for the graphene support of provisional application No. 62/359,949.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 25, the recitation of “selected from the group consisting of…or” is improper Markush or alternative terminology. In claim 29, there is no antecedent basis for “the functional group”

Claims 26-28 are objected to as based on rejected parent claims, and would be allowed if written in independent form.
The following is a statement of reasons for the indication of allowable subject matter:  Provisional application No. 62/359,949 (corresponding to CHIU (US 2018/0009722) discloses graphene sheets which may have nutrients loaded thereon including but not limited to nitrogen, potassium, phosphorus, sulfur, copper sulfate, or any combination thereof. (See the paragraph bridging pages 10 and 11.)  A difference between the composition disclosed by provisional application No. 62/359,949, and that recited in claims 26-28, is that provisional application No. 62/359,949 does not disclose that the graphene is co-granulated with the plant nutrient. Van Barneveld (US 6,254,654) establishes the equivalence between co-granulating and incorporating fertilizer materials at col. 10, lines 32-38. It would be obvious from Van Barnefeld to co-granulate a fertilizer material such as superphosphate or micronutrients with the graphene of provisional application No. 62/359,949. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/359,949 suggests in the paragraph bridging pages 10 and 11 that loading enhanced amounts of nutrients onto the graphene oxide provides for enhanced amounts of these nutrients to be imparted into the growing medium and be released over time rather than all at once. One of ordinary skill in the art would appreciate from col. 10, lines 32-38 of Van Barneveld that such nutrients could be provided by co-granulating the graphene or graphene oxide with the nutrients, as well as by “loading” the graphene or graphene oxide with the nutrients. It would be further obvious from Miler et al (US 2018/0346659) to include functional groups on the graphene support of provisional application No. 62/359,949. One of ordinary skill in the art would be motivated to do so, since Miller et al disclose graphene particles including surface chemical groups added by functionilization, wherein the surface chemical groups may be sulfate or phosphate (see Fig. 1 and the description thereof, and Paragraph [0026], and one would appreciate that such functional groups would be suitable for the graphene support of provisional application No. 62/359,949. However there is no teaching, disclosure or suggestion in Miller et al to provide oxide-hydroxides of metals as the surface functional group, as recited in claims 26-28. Nor would there be any motivation from the prior art to do so. Accordingly it would not be obvious from Miller et al to include oxide-hydroxides of metals on the graphene or graphene oxide support of al provisional application No. 62/359,949 when co-granulated as disclosed by Van Barnefeld, and claims 26-28 are not rejected over CHIU (with reliance on corresponding provisional application No. 62/359,949) in view of Van Barnefeld , further in view of Miller et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736